Ryan, O.
In this case there was in the district court of Gage county a verdict and a judgment in favor of the defendant in error for services as an attorney at law rendered on behalf of the plaintiff in error in the trial of said district court of the case of Dolan v. McLaughlin, 46 Neb., 449, and on rehearing again reported in 48 Neb., 842. On motion the bill of exceptions was quashed in this, case, and upon examination of the record we find that the instructions criticised embodied propositions of law abstractly correct. Whether or not in view of the evidence they should have been given we cannot say, for there is no means of ascertaining what the evidence was in the absence of a bill of exceptions. This same consideration prevents an examination of the alleged error in the. exclusion of evidence tendered by the plaintiff in error. The judgment of the district court is
Affirmed.